DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/3/21 has been entered, in which Applicant amended claims 22 and 29. Claims 22, 24-29 and 31-37 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC § 103 rejections of claims 22, 24-29 and 31-37 are applied in light of Applicant’s amendments and explanation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24-29 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hybrid Petri Net Modeling and Schedulability Analysis of High Fusion Point Oil Transportation Under Tank Grouping Strategy for Crude Oil Operations in Refinery to NaiQi Wu et al. (hereafter referred to as NaiQi Wu) in view of U.S. Patent Application Publication Number 2014/0128996 to Sayyarrodsari et al. (hereafter referred to as Sayyarrodsari).
As per claim 22, NaiQi Wu teaches:
the oil refinery having a plurality of storage tanks and at least two distillers, the at least two distillers including first and second distillers, each having only two charging tanks, the charging tanks being operably connected with the storage tanks using one or more pipelines (Page 163 Section III. B. Paragraph Number 1 teaches the PN in Fig. 5 gives the illustration for the whole system with two storage and charging tanks, respectively. For the reason of simplicity, we omit the discrete place and its associated arcs, and the inhibitor arc in a tank PN model. Later, we also omit pt3. Crude oil in a storage tank is discharged through the pipeline, and then transition y for the pipeline is the discharging transition for every storage tank. Similarly, y is the charging transition f or every charging tank. Page 166 Paragraph Number 5 teaches when there are multiple distillers in a refinery, often each distiller processes different type of crude oil with different crude oil feeding rate. Thus, we always assume that different distiller processes different type of crude oil at a time. Without loss of generality, we also assume that at any time there is no more than one type of high fusion point crude oil to be processed at a time. Fig. 8 discloses a system that contains 2 distiller and two charging tanks per distiller. (See also Figs. 8-10 and Page 168)).
the computer-implemented method comprising: receiving, at one or more processors, data regarding a plurality of operation decisions of operations of an oil refinery (Page 159 Paragraph Number 1 teaches a short-term sched-ule for oil refinery 
modeling, at the one or more processors, using the received data and a hybrid discrete-continuous Petri-Net model, the storage tanks, the charging tanks, and the one or more pipelines of the oil refinery and the operations of the oil refinery the hybrid discrete-continuous Petri-Net model models the initial conditions of the charging tanks of the first and second distillers as follows (Page 159 Paragraph Number 1 teaches a short-term schedule for oil refinery should provide all the activities in every detail for the whole scheduling horizon, it is the detail that makes the short-term scheduling problem so difficult. Besides, it is subject to various constraints, including physical and process constraints. Page 160 Paragraph Number 2, teaches viewing each operation decision in a short-term schedule as a control command to the system, its schedulability is analyzed in 
a first charging tank of the first distiller is feeding a first type of oil to the first distiller (Paragraph Number 3 teaches in scheduling crude oil operations. there are various constraints, including resource and process ones. Resource con-straints include: l) the limited number of storage and charging tanks and the capacity of each tank; 2) the limited flow rate of oil unloading and pipeline; and 3) the volume of various crude oil types available in storage and charging tanks and in coming rankers. Page 166 Paragraph Number 5 teaches when there are multiple distillers in a refinery, often each distiller processes different type of crude oil with different crude oil feeding rate. Thus, we always assume that different distiller processes different type of crude oil at a time. Without loss of generality, we also assume that at any time there is no more than one type of high fusion point crude oil to be processed at a time. Fig. 8 discloses a system that contains 2 distiller and two charging tanks per distiller. (See also Figs. 8-10 and Page 168 
a first charging tank of the second distiller is feeding the first type of oil to the second distiller Paragraph Number 3 teaches in scheduling crude oil operations. there are various constraints, including resource and process ones. Resource con-straints include: l) the limited number of storage and charging tanks and the capacity of each tank; 2) the limited flow rate of oil unloading and pipeline; and 3) the volume of various crude oil types available in storage and charging tanks and in coming rankers. Page 166 Paragraph Number 5 teaches when there are multiple distillers in a refinery, often each distiller 
a second charging tank of the first distiller is empty and is ready for charging with a second type of oil Paragraph Number 3 teaches in scheduling crude oil operations. 
A second charging tank of the second distiller has been charged with the second type of oil Paragraph Number 3 teaches in scheduling crude oil operations. There are various constraints, including resource and process ones. Resource con-straints include: l) the limited number of storage and charging tanks and the capacity of each tank; 2) the limited flow rate of oil unloading and pipeline; and 3) the volume of various crude oil types available in storage and charging tanks and in coming rankers. Page 166 Paragraph Number 5 teaches when there are multiple distillers in a refinery, often each distiller processes different type of crude oil with different crude oil feeding rate. Thus, we always assume that different distiller processes different type of crude oil at a time. Without loss of generality, we also assume that at any time there is no more than one type of high fusion point crude oil to be processed at a time. Fig. 8 discloses a system that contains 2 distiller and two charging tanks per distiller. (See also Figs. 8-10 and Page 168 Paragraph Number 2 where an example is provided). Page 163 Paragraph Number 1, teaches the PN model in Fig. 4 describes the behavior of a pipeline. It is modeled by a macro transition tpipeline in which there are continuous places, such as p1, p2, and p3, connected by discrete transitions in a serial way. A token in a continuous place in tpipeline represents a segment of crude oil in the pipeline. The tokens in different continuous places represent segments of different crude oil types. When a discrete transition in tpipeline, say t1, is enabled and fires, a token in p2 is removed immediately, and when t2 is enabled and fires, a token enters p2 immediately. Thus, the behavior of a 
determining, based on the model, an optimized schedule of operations of the oil refinery for maximum productivity (Page 159 Paragraph Number 1 teaches a short-term sched-ule for oil refinery should provide all the activities in every detail for the whole scheduling horizon, it is the detail that makes the short-term scheduling problem so difficult. Besides, it is subject to various constraints, including physical and process constraints. If one of the constraints is violated, a short-term schedule becomes infeasible. Page Number 160 Paragraph Number 1 teaches with the architecture as shown in Fig. 1, schedulability analysis is done and schedulability conditions are presented. These con-ditions can be used as constraints for finding realizable refining schedule. At the same time, with these conditions, it is easy to find detailed short-term schedule for a given refining schedule. See also Figures 2 and 3 on Page 162 and Figures 4 and 5 on Page 163 for examples of hybrid discrete-continuous. (See Page 159 Paragraph Number 2 for generally teaching that the mathematical algorithms are intended to be implemented via software and computer programming models)).
controlling, by the one or more processors, operation of electronically operated devices of the oil refinery based on the determined optimized schedule, the electronically operated devices being operably connected with the one or more processors (Page 160 Paragraph Number 2 teaches in viewing each operation decision in a short-term schedule as a control command to the system, its schedulability is analyzed in a control theory perspective in [21] and [22]. As shown in Fig. 1, the system is modeled by a hybrid PN. The execution of an operation decision transfers the system from one state to another. Page 161 Paragraph Number 7 teaches a crude oil operation process is composed of a series of operations. For each operation to take place, a decision should be made).
wherein the total number of distillers is K, the total number of charging tanks is 2K, and K is equal to or larger than 2 (Page 166 Paragraph Number 5 teaches when there are multiple distillers in a refinery, often each distiller processes different type of crude oil with different crude oil feeding rate. Thus, we always assume that different distiller processes different type of crude oil at a time. Without loss of generality, we also assume that at any time there is no more than one type of high fusion point crude oil to be processed at a time. Fig. 8 discloses a system that contains 2 distiller and two charging tanks per distiller. (See also Figs. 8-10 and Page 168 Paragraph Number 2 where an example is provided). Examiner also asserts MPEP 2144.04 and 2144.05 which teaches the obviousness of ranges as well as duplication of parts for multiplicative effect (in this case the expansion of the system that is equal or larger than 2). Examiner asserts that the prior art teaches various configurations as indicated by Applicant in their remarks (See Applicant's Remarks, 1/15/2020, Pgs. 6-7) teach sufficient variations with predictable 
NaiQi Wu teaches that the mathematical algorithms are intended to be implemented via software and computer programming models, but does not explicitly teach that the models are encoded via instructions on a computing system which is taught by the following citations from Sayyarrodsari:
A computer-implemented method for operating an oil refinery (Paragraph Number [0076] teaches the control/optimization system 96 is a computer system for controlling operation of the system 10.  The control/optimization system 96 may include any of various types of computer systems or networks of computer systems, which execute software programs 104).
Both NaiQi Wu and Sayyarrodsari are directed to petri net scheduling of oil refinery processes (See Sayyarrodsari Paragraph Number [0055]). NaiQi Wu discloses simulating oil refinery scheduling processes using hybrid petri nets to determine feasibility of the schedule. Sayyarrodsari improves upon NaiQi Wu by disclosing outputting the schedules to computer systems to facilitate the observation of the schedules. One of ordinary skill in the art would be motivated to further include outputting the schedules to computer systems to facilitate the observation of the schedules, to efficiently visualize the schedule as well as implement the scheduling process using modern computer components.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of simulating oil refinery scheduling processes using hybrid petri nets to determine 
As per claim 29, claim 29 recites a system that is substantially similar to the method recited in claim 22 and is rejected for the same reasons put forth in regard to claim 22.
As per claims 24 and 31, the combination of NaiQi Wu and Sayyarrodsari teaches each of the limitations of claims 22 and 23, and 29 and 30 respectively.
In addition, NaiQi Wu teaches:
wherein the hybrid discrete-continuous Petri net model is arranged to model each of the storage tanks and the charging tanks using: a continuous place Ps to model a state of a tank (Page 160 Paragraph Number 2, teaches viewing each operation decision in a short-term schedule as a control command to the system, its schedulability is analyzed in a control theory perspective. As shown in Fig. l, the system is modeled by a hybrid PN. The execution of an operation decision transfers the system from one state to another. Page 159 Paragraph Number 3 teaches because of the complexity for the requirement of providing detailed activity, to make the problem solvable, for most of the models in both discrete-time and continuous-time mod-els, special assumptions are made, which generally make the so-lution inefficient or unrealistic for real world cases. See also 
a continuous place Pc to model a state of the tank (Page 160 Paragraph Number 2, teaches viewing each operation decision in a short-term schedule as a control command to the system, its schedulability is analyzed in a control theory perspective. As shown in Fig. l, the system is modeled by a hybrid PN. The execution of an operation decision transfers the system from one state to another. Page 159 Paragraph Number 3 teaches because of the complexity for the requirement of providing detailed activity, to make the problem solvable, for most of the models in both discrete-time and continuous-time mod-els, special assumptions are made, which generally make the so-lution inefficient or unrealistic for real world cases. See also Figures 2 and 3 on Page 162 and Figures 4 and 5 on Page 163 for examples of hybrid discrete-continuous).
a continuous place p1 to model the capacity of the tank (Page 159 Paragraph Number 1 teaches a short-term sched-ule for oil refinery should provide all the activities in every detail for the whole scheduling horizon, it is the detail that makes the short-term scheduling problem so difficult. Besides, it is subject to various constraints, including physical and process constraints. If one of the constraints is violated, a short-term schedule becomes infeasible.  Page 160, Paragraph Number 3 teaches in scheduling crude oil operations. There are various constraints, including resource and process ones. Resource con-straints include: l) the limited number of storage and charging tanks and the capacity of each tank; 2) the limited flow rate of oil unloading and pipeline; and 3) the volume of various crude oil types available in storage and charging tanks and in coming rankers. Process constraints include: l) a distiller should be kept in working all the time 
continuous transitions tr and t to model the charging and discharging of the tank (Page 159 Paragraph Number 1 teaches a short-term sched-ule for oil refinery should provide all the activities in every detail for the whole scheduling horizon, it is the detail that makes the short-term scheduling problem so difficult. Besides, it is subject to various constraints, including physical and process constraints. If one of the constraints is violated, a short-term schedule becomes infeasible.  Page 160, Paragraph Number 3 teaches in scheduling crude oil operations. There are various constraints, including resource and process ones. Resource con-straints include: l) the limited number of storage and charging tanks and the capacity of each tank; 2) the limited flow rate of oil unloading and pipeline; and 3) the volume of various crude oil types available in storage and charging tanks and in coming rankers. Process constraints include: l) a distiller should be kept in working all the time uninterruptedly; 2) at least one charging tank should be dedicated to a distiller at any time for feeding the latter; 3) a tank cannot be charged and discharged at the same time; 4) after being charged, the crude oil should stay in the charged tank for a certain amount of time before it can be discharged).
As per claims 25 and 32, the combination of NaiQi Wu and Sayyarrodsari teaches each of the limitations of claims 22-24 and 29-31 respectively.

wherein the hybrid discrete-continuous Petri net model is arranged to model the pipeline using: continuous places p1 to p3 to model segments in a pipeline; (Page 163 Paragraph Number 1, teaches the PN model in Fig. 4 describes the behavior of a pipeline. It is modeled by a macro transition pipeline in which there are continuous places, such as p1, p2, and p3, connected by discrete transitions in a serial way. A token in a continuous place in pipeline represents a segment of crude oil in the pipeline. The tokens in different continuous places represent segments of different crude oil types. When a discrete transition in pipeline, say t1, is enabled and fires, a token in p2 is removed immediately, and when t2 is enabled and fires, a token enters p2 immediately. Thus, the behavior of a segment in the pipeline for holding one type of crude oil is described by the PN).
transitions tI1 to tIk to model oil charging into a pipeline from different storage tanks, where k belongs to any integer larger than 1 (Page 159 Paragraph Number 1 teaches a short-term sched-ule for oil refinery should provide all the activities in every detail for the whole scheduling horizon, it is the detail that makes the short-term scheduling problem so difficult. Besides, it is subject to various constraints, including physical and process constraints. If one of the constraints is violated, a short-term schedule becomes infeasible.  Page 160, Paragraph Number 3 teaches in scheduling crude oil operations. There are various constraints, including resource and process ones. Resource con-straints include: l) the limited number of storage and charging tanks and the capacity of each tank; 2) the limited flow rate of oil unloading and pipeline; and 3) the volume of various crude oil types available in storage and charging tanks and in coming rankers. Process constraints include: l) a distiller should be kept in working all the time 
transitions tO1 to tOk to model oil charging into different charging tanks from the pipeline, where k belongs to any integer larger than 1 
As per claims 26 and 33 the combination of NaiQi Wu and Sayyarrodsari teaches each of the limitations of claims 22 and 29 respectively.
NaiQi Wu teaches modeling, using the data and a Petri-Net model, the operations of the oil refinery and determining, based on the model, an optimized schedule of operations of the oil refinery for maximum productivity but does not explicitly teach using Gantt charts to display scheduling data which is taught by the following citations from Sayyarrodsari:
wherein the determined optimized schedule is in the form of a Gantt chart. (Paragraph Number [0046] teaches the distributed authoring capability should also apply to the outcome of the optimization solution.  The outcome of the plant-wide and/or enterprise-wide optimization solution (e.g., a Gantt chart of operation schedules for chillers of a utility plant) is presentable to a distributed set of users (e.g., operators, plant managers, and so forth).  In addition, authorized stakeholders are enabled to edit proposed schedules without creating inconsistencies.  Furthermore, the distributed users are enabled to update operational constraints and request rescheduling in a consistent manner).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 27 and 34 the combination of NaiQi Wu and Sayyarrodsari teaches each of the limitations of claims 22 and 29 respectively.
In addition, NaiQi Wu teaches:
wherein the determined optimized schedule comprises a distiller feeding schedule. (Page 159 Paragraph Number 1 teaches a short-term sched-ule for oil refinery should 
As per claims 28 and 35 the combination of NaiQi Wu and Sayyarrodsari teaches each of the limitations of claims 22 and 29 respectively.
In addition, NaiQi Wu teaches:
wherein the determined optimized schedule comprises a schedule for delivering oil to the charging tanks (Page 159 Paragraph Number 1 teaches a short-term sched-ule for oil refinery should provide all the activities in every detail for the whole scheduling horizon, it is the detail that makes the short-term scheduling problem so difficult. Besides, it is subject to various constraints, including physical and process constraints. If one of the constraints is violated, a short-term schedule becomes infeasible.  Page 160, Paragraph Number 3 teaches in scheduling crude oil operations. There are various 
As per claims 36 and 37 the combination of NaiQi Wu and Sayyarrodsari teaches each of the limitations of claims 22 and 29 respectively.
NaiQi Wu teaches that the mathematic algorithms are intended to be implemented via software and computer programming models, but does not explicitly teach that the models are output to an external device which is taught by the following citations from Sayyarrodsari:
further comprising: outputting, by the one or more processors, the determined optimized schedule for display. (Paragraph Number [0105] teaches the graphical user interface 80 enables the display of a plurality of parametric hybrid models 58 represented as nodes 92 of a model network 84, and a plurality of inputs and outputs of the plurality of parametric hybrid models 58 represented as connections 94 between the nodes 92 of the model network 84.  The graphical user interface 80 enables the user 106 to add or delete nodes 92 and connections 94 from the model network 84 to create a personalized 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections.
Applicant argues that the current claims recite limitations not considered by the NaiQi reference such as the particular configuration of distillers and charging tanks namely 2 charging tanks per distiller. (See Applicant’s Remarks, 2/3/2021, pgs. 8-9). Examiner respectfully disagrees. Examiner asserts that the applied sections of NaiQi contemplates multiple configurations of oil refineries including “Resource con-straints include: l) the limited number of storage and charging tanks and the capacity of each tank; 2) the limited flow rate of oil unloading and pipeline; and 3) the volume of various crude oil types available in storage and charging tanks and in coming rankers. Process constraints include: l) a distiller should be kept in working all the time uninterruptedly; 2) at least one charging tank should be dedicated to a distiller at any time for feeding the latter; 3) a tank cannot be charged and discharged at the same time; 4) after being charged, the crude oil should stay in the charged tank for a certain amount of time before it can be discharged.” Examiner notes that the NaiQi teaches the use of at least one charging tank, meaning it explicitly contemplates multiple charging tanks. Page 163 Section III. B. Paragraph Number 1 teaches the PN in Fig. 5 gives the illustration for the whole system with two storage and charging tanks, respectively. Page 166 Paragraph Number 5 teaches when there are multiple Examiner also asserts MPEP 2144.04 and 2144.05 which teaches the obviousness of ranges as well as duplication of parts for multiplicative effect (in this case the expansion of the system that is equal or larger than 2). Examiner asserts that the prior art teaches various configurations as indicated by Applicant in their remarks (See Applicant's Remarks, 2/2/2021, Pgs. 6-8) teach sufficient variations with predictable results, that a person of ordinary skill could reasonably arrange distillers and charging tanks in the two to 1 configuration recited by the claim. As such, Examiner contends that the NaiQi reference in combination with the Sayyarrodsari reference teaches the new claim limitations. Examiner is not persuaded by the distinctions Applicant is attempting to make.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624